
	

113 HR 5202 IH: Personal Information Notification Act
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5202
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To require notification when personally identifying information is disclosed by a Government
			 agency, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Personal Information Notification Act.2.Notification of disclosure of personal information by agencies(a)FindingsThe Congress finds that when personally identifying information is obtained through an agency by an
			 entity outside of the Government without the knowledge of the individual
			 it pertains to, it may constitute an unwarranted invasion of personal
			 privacy, and such individual should be notified that the information was
			 accessed in order to be afforded the opportunity to respond.(b)OMB policies and proceduresNot later than the first October 1 after the date of the enactment of this Act, the Director of the
			 Office of Management and Budget shall establish and oversee policies and
			 procedures that require an agency to send a written notification to any
			 individual whose personally identifying information is accessed by a
			 private entity, not later than 30 calendar days after the information was
			 accessed. Such letter shall identify the information accessed and the name
			 of the entity who accessed the information.(c)Contact informationThe Director of the Office of Management and Budget—(1)may obtain the contact information used to notify an individual by letter described in subsection
			 (b) from sources including a driver’s license and voter registration; and(2)may not obtain such contact information from the Internal Revenue Service or the National Security
			 Agency.(d)DefinitionsIn this section:(1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.(2)Personally identifying informationThe term personally identifying information means any information about an individual maintained by an agency that is not already public
			 information, including, without limitation, education, financial
			 transactions, medical history, and criminal or employment history, and
			 information that can be used to distinguish or trace the identity of an
			 individual, such as a social security number, date and place of birth,
			 mother’s maiden name, and biometric records.
